Exhibit 10.17
 
CONSULTING AGREEMENT


THIS AGREEMENT (the “Agreement”) is entered into as of the 20th day of August
2010 by and between Bond Laboratories, Inc., a Nevada corporation (the
“Corporation”), having a principal place of business at 11011 Q Street Building
A Suite 106 Omaha, NE 68137 and Elorian Landers (the “Consultant”), a person
residing at 30 Farrell Ridge, Sugar Land, TX 77479.


WHEREAS, the Corporation produces and supplies the active consumer marketplace
with products that capitalize on consumer trends towards healthy foods and
beverages


WHEREAS, Consultant has public and private business expertise and contacts that
can facilitate the growth of the Corporation and desires to provide his skill
and advisory services to the Corporation in the areas of business modeling,
strategic planning, corporate development and financial market development.


WHEREAS, the Corporation also intends to enter into an extended business
relationship with Consultant to perform additional services which will be
defined in subsequent agreements.


WHEREAS, Corporation wishes to compensate the Consultant for such services;


NOW, THEREFORE, in consideration of the foregoing, and of the mutual agreements
herein contained, Consultant and Corporation agree as follows:


1. Consulting Services.


(a) Term of Service.  This Agreement shall commence on the date and year first
above written, and unless modified by mutual agreement of the parties or
terminated earlier pursuant to the terms of this Agreement, shall continue for a
period of one (1) year until August 20, 2011 unless modified by mutual agreement
of the parties.


(b) Termination.  This Agreement may be terminated by either party upon 30 days
prior written notice, if the other party breaches any term hereof and the
breaching party fails to cure such breach within the 30-day period.  Upon
termination of this Agreement for any reason, Consultant shall promptly return
to Customer all copies of any Customer data, records, or materials of whatever
nature or kind, including all materials incorporating the proprietary
information of the Corporation.
 
(c) Independent Contractor.  The Consultant shall be an independent contractor
and the Corporation shall not direct the manner or means by which Consultant
performs services under this Agreement.  Nothing in this Agreement shall be
interpreted or construed as creating or establishing the relationship of
employer and employee between the Corporation and either the Consultant or any
employee or agent of the Consultant.  The consulting services shall be provided
at, where and when as determined by Consultant except as the parties may
otherwise agree.  Corporation shall provide Consultant with adequate information
and resources to allow Consultant to perform effectively the services
contemplated by this Agreement.


2. Confidential Information.  Consultant shall continue to hold confidential for
the benefit of Corporation all secret or confidential information, knowledge or
data relating to Corporation that shall have been obtained by Consultant during
its engagement by Corporation or during the Term and that shall not have become
public knowledge.  The Corporation shall hold all proprietary information or
information marked “Confidential” and received from Consultant as confidential
information and will not circumvent Consultant or seek to enter into any
relationship with a party introduced by Consultant except under the terms of
this Agreement.

 
 

--------------------------------------------------------------------------------

 

3. Fees for Services.  In consideration of the consulting services to be
performed by Consultant hereunder and for the covenants of Consultant contained
herein, Corporation shall issue Consultant 325,000 shares of restricted stock.
Fifty thousand shares are due upon execution of this agreement and the balance
may be prorated and paid at 27,500 shares per month until the total amount is
issued.


The Corporation shall pay Consultant a fee of $8,000 per month on or around the
fifteenth (15th) day of each month during the term of the Agreement.


Unless previously approved by the Corporation, the Consultant will be
responsible for expenses incurred by him in the performance of his services
under this agreement.


4. Scope of Agreement.  Nothing in this Agreement shall limit such rights as
Consultant may have under any other agreements with Corporation.  Amounts which
are vested benefits or which Consultant is otherwise entitled to receive under
any plan or program of Corporation shall be payable in accordance with such plan
or program.  The Company acknowledges and understands that the Consultant works
with other companies and that nothing in this Agreement shall restrict the
ability of the Consultant to work with other companies subject to the
confidentiality requirements of this Agreement.


5. Indemnification.  Consultant hereby indemnifies and agrees to hold harmless
Corporation from and against any and all claims, demands, and actions, and any
liabilities, damages, or expenses resulting therefrom, including court costs and
reasonable attorney fees, arising out of or relating to the services performed
by Consultant hereunder.


Corporation hereby indemnifies and agrees to hold harmless Consultant from and
against any and all claims, demands, and actions, and any liabilities, damages,
or expenses resulting there from, including court costs and reasonable attorney
fees, arising out of or relating to the actions performed by Corporation
hereunder.


6. Successors.  This Agreement is personal to Consultant and without the prior
written consent of Corporation shall not be assignable by Consultant.  This
Agreement shall inure to the benefit of and be binding upon Corporation and its
successors.  Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business of Corporation to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Corporation would be
required to perform it if no such succession had taken place.


7. Miscellaneous.
 
(a) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Texas, without reference to principles
of conflict of laws.


(b) Notices.  All notices shall be in writing to the other party and addressed
as follows:


If to Consultant:
Elorian Landers
30 Farrell Ridge
Sugar Land, Texas 77479


If to the Corporation:
Bond Laboratories, Inc.
11011 Q Street, Suite 106A
Omaha, NE 68137
Attn: Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


(c) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d) Entire Agreement; Amendment.  This Agreement contains the entire
understanding of Corporation and Consultant with respect to the subject matter
hereof, and supersedes all prior representations, proposals, discussions, and
communications, whether oral or in writing. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.


BOND LABORATORIES, INC.


By:              /s/ John
Wilson                                                                    
Name:              John Wilson
Its:              Chief Executive Officer




CONSULTANT


By:              /s/ Elorian
Landers                                                                                  
Name:              Elorian Landers